Pottle, J.
1. It is not reversible error to fail to charge the jury upon a theory of defense arising solely under the prisoner’s statement, in the absence of a timely written request for such instructions. Cobb v. State, 11 Ga. App. 52 (74 S. E. 702).
2. Failure of the trial judge to attempt to elucidate the words “reasonable doubt” is not reversible error. Barker v. State, 1 Ga. App. 288 (57 S. E. 989).
3. The following instruction was not erroneous: “Every person chai-ged with crime is by law presumed to be innocent until proven [guilty] by competent evidence. Moral and reasonable certainty is all that can be obtained in legal investigation.” Austin v. State, 6 Ga. App. 211 (64 S. E. 670).
4. The evidence authorized the verdict. Judgment affirmed.